Appeal by claimant from a decision of the Workmen’s Compensation Board which reversed a referee’s decision and dismissed claimant’s claim. On conflicting medical evidence the board found that there was no causal relation between decedent’s fatal heart attack and his activity in the course of his employment which they first found did not constitute the occurrence of an *1029accident. The appeal tenders only questions of fact as to which the board’s decision is final. Decision affirmed, without costs. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.